DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species 1, Figures 1-5, claims 1-11, in the reply filed on January 28, 2022 is acknowledged.
Claims 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 28, 2022.
Claim Objections
Claims 1, 2, 9 and 11 are objected to because of the following informalities:  
In claim 1 (line 11) “a second attached” should recite --a second end attached--.
In claim 2 (line 1) “the first end” should recite --wherein the first end--.
In claim 9 (line 1) “of claim 1” should recite --of claim 8--.
In claim 11 (line 1) “wherein” should recite --wherein: --.
For the purpose of examining the application, it is assumed that appropriate correction has been made.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over McCue et al. (2015/0259866) in view of Shindo Industry (EP 2 418 325).
As to claims 1 and 2, McCue et al. disclose a protective barrier comprising: 
a first end piece 112,122 including a first opening and a first anchoring member 227,230 for securing the first end piece to a surface; 
a second end piece 112,122 including a second opening and a second anchoring member 227,230 for securing the second end piece to the surface; 
a rail 102 extending between the first end piece and the second end piece, the rail having a first end disposed in the first opening of the first end piece and a second end disposed in the second opening of the second end piece (Figures 1-2). 
McCue et al. fail to disclose a barrier comprising a cable system including a first fastener coupled to the first anchoring member, a second fastener coupled to the second anchoring member, and a cable having a first end attached to the first fastener and a second end attached to the second fastener, the cable extending from the first fastener, through the first opening, through the rail, through the second opening, and to the second fastener; wherein the first end of the cable includes a first hook for fastening the first end of the cable to the first fastener and the second end of the cable includes a second hook for fastening the second end of the cable to the second fastener.  
Shindo Industry teaches a protective barrier comprising a cable system including a first fastener 740 coupled to a first anchoring member 700,710, a second fastener 740 coupled to a second anchoring member 700,710, and a cable 600 having a first end attached to the first fastener and a second end attached to the second fastener, the cable extending from the first fastener, through a rail 400, and to the second fastener; wherein the first end of the cable includes a first hook 730 for fastening the first end of the cable to the first fastener and the second end of the cable includes a second hook 730 for fastening the second end of the cable to the second fastener; the resiliency of the cable of the cable system providing for absorption of impact energy (Figures 1-12; paragraph [0038]).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the barrier disclosed by McCue et al. to comprise a cable system, as taught by Shindo Industry, comprising a cable extending between the first and second anchoring members, in order to provide for absorption of impact energy.   
As to claim 3, McCue et al. disclose a protective barrier wherein the first anchoring member 227,230 is a shock absorbing anchoring member and the second anchoring member 270,230 is a shock absorbing anchoring member (Figure 2).  
As to claim 4, McCue et al. as modified by Shindo Industry disclose a protective barrier wherein the first fastener (740 Shindo Figures 6,12) forms a part of the first anchoring member 227,230 and the second fastener (740 Shindo Figures 6,12) forms a part of the second anchoring member 227,230 (Figure 2).  
As to claims 5 and 6, McCue et al. as modified by Shindo Industry disclose a protective barrier wherein the cable (600 Shindo Figure 12) is a braided wire rope cable (paragraph [0031]).  
McCue et al. as modified by Shindo Industry fail to disclose a protective barrier wherein the cable is a steel cable or a nylon cable.  Shindo Industry does not disclose any structural or functional significance as to the specific material of the cable; other than that the cable is a braided wire rope.
Applicant is reminded that the selection of a known material based upon its suitability for the intended use, wherein there is no structural or functional significance disclosed as to the specific material of an element, is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the barrier disclosed by McCue et al. as modified by Shindo Industry wherein the cable is a steel cable or a nylon cable, as Shindo Industry does not disclose any structural or functional significance as to the specific material of the cable; other than that the cable is a braided wire rope, and as such selection of material is a design consideration within the skill of the art which would yield expected and predictable results.
As to claim 7, McCue et al. disclose a protective barrier wherein the rail 102 is formed from a plastic material (Figure 2; paragraph [0032]).  
As to claim 8, McCue et al. disclose a protective barrier wherein the rail 102 has a cavity running along its length (Figure 2).  
As to claim 9, McCue et al. as modified by Shindo Industry disclose a protective barrier wherein the cable (600 Shindo Figure 12) extends through the cavity running along the length of the rail 102 (Figure 2).  
As to claim 11, McCue et al. as modified by Shindo Industry disclose a protective barrier wherein: 
the first anchoring member 227,230 and the first fastener (740 Shindo Figures 6,12) are disposed inside of the first end piece 112,122, and 
the second anchoring member 227,230 and the second fastener (740 Shindo Figures 6,12) are disposed inside of the second end piece 112,122 (Figure 2).  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over McCue et al. in view of Shindo Industry, as applied to claim 1 above, and further in view of Bullock (US 2013/0248791).
As to claim 10, McCue et al. as modified by Shindo Industry disclose a protective barrier wherein the first and second ends of the cable (600 Shindo Figures 6,12) are fastened to the first and second fasteners (740 Shindo Figures 6,12) by hooks; instead of by welding.  
Bullock teaches a protective barrier wherein an end of a cable 22 is fastened to a members by brackets, clips or welding (Figures 5-7; paragraphs [0027-0031]).
Inasmuch as the references disclose hooks, brackets, clips and welding as art recognized structural and functional equivalents for affixing the ends of cables, it would have been obvious to one of ordinary skill in the exercise art to substitute one for the other.  In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081. The examiner can normally be reached M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

05/02/22
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619